Citation Nr: 1642681	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-28 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left leg, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part, denied service connection for peripheral neuropathy of the left leg.

This appeal had originally included claims of service connection for migraines, insomnia, and depression (to include PTSD).  However, the Veteran only perfected the issue of entitlement to service connection for peripheral neuropathy of the left leg (see the August 2014 VA Form 9).  As a consequence, this is the only issue currently before the Board for appellate consideration.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Notably, the Veteran underwent a VA examination in November 2010 where the examiner opined that the Veteran's peripheral neuropathy of the left leg was not related to the Veteran's time in service as he was not seen for this condition in service and it would not be from any past exposure. 

The Board also notes that on a VA examination in April 2012, the VA examiner indicated that the Veteran did not have any radicular pain or signs or symptoms of radiculopathy.

However, on a VA Gulf War examination in November 2010, the examiner noted that while the Veteran did not have any Gulf War related illnesses, he appeared to have sciatica/neuropathy that was most likely from his lumbar region.  

In addition, in an August 2014 correspondence and in his August 2014 substantive appeal, the Veteran specifically contended that his peripheral neuropathy of the left leg was secondary to his service-connected lumbar spine disability.

The Board notes that while the Veteran previously underwent a VA examination for his peripheral neuropathy of his left leg in November 2010, the VA examiner did not address whether the Veteran's peripheral neuropathy of the left leg was caused or aggravated by a service-connected disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

As a result, the Board finds that additional development is needed to determine whether the Veteran's claimed peripheral neuropathy of the left leg disability is related to his active duty service to include as being caused or aggravated by his service-connected lumbar spine disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed peripheral neuropathy of the left leg disability.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

Following review of the claims file, the examiner should provide an opinion as to whether the Veteran has a current peripheral neuropathy of the left leg disability and if so, if it is at least as likely as not (at least a 50 percent probability) that the Veteran's peripheral neuropathy of the left leg disability is related to service or is caused or aggravated by his service-connected lumbar spine disability, or another service-connected disability.  

If the examiner finds that the Veteran's peripheral neuropathy of the left leg disability has been permanently aggravated/worsened by his service-connected lumbar spine disability or another service-connected disability, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible consequences of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




